DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/24/2021, with respect to the rejection of claims 16 and 29 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive [e.g., the examiner agrees with applicant in that the prior art reference US 20110289908 (Johnson) no longer anticipates the invention(s) per the independent claims 16 and 29]. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 20140144130 A1 (Vigholm), such that in view of applicant’s amendments, Vigholm is now the closest prior art of record to that of the invention(s) per the independent claims 16 and 29, and such that Vigholm fairly renders obvious the combination(s) set forth in the independent claims 16 and 29.
Note that in view of applicant’s amendments and drawings filed 11/24/2021, the drawing objections and the rejections under 35 U.S.C. 112(b) have been withdrawn.
The examiner notes that applicant’s arguments do acknowledge the Vigholm prior art reference as applied to the original dependent claims 25-26 and 31 and the amended independent claims 16 and 29.
In particular, applicant argues that while Vigholm does discuss the transfer of hydraulic fluid between two hydraulic systems, Vigholm does so in a very different context and for very different reasons than those which are involved in the claimed invention(s). Additionally, applicant argues that while Vigholm does disclose a fan of a from the plurality of ground engaging units.
With respect to the aforementioned arguments, while the examiner agrees that the claimed invention(s) is/are no longer anticipated by the prior art of record, the examiner respectfully disagrees with applicant’s assertion that Vigholm does not suggest and/or fairly render obvious a construction machine having lifting columns for raising and lowering the machine frame relative to the ground, wherein a part of the hydraulic fluid flow needed for the plurality of lifting columns can be temporarily provided from a cooling fan pump that may not be needed for cooling at the same time that it is desired to raise the plurality of lifting columns.
Firstly, contrary to applicant’s assertion, the construction machine per Vigholm does include a plurality of lifting columns (17) for lifting the machine frame portion (55) [e.g., see paragraphs [0032]-[0033] in conjunction with Fig. 1-3]. To this extent, the distinguishing technical feature of the claimed invention(s) is not with respect to a plurality of lifting columns for lifting the machine frame portion(s), but is rather with respect to the specific construction machine application (or intended use of the plurality of lifting columns), such that the plurality of lifting columns support the machine frame from the plurality of ground engaging units, as is the case with a milling machine [e.g., a different type of well-known construction machine].
In view of this distinguishing technical feature, it is noted that while the primary embodiment(s) per Vigholm are directed toward a wheel loader [e.g., as opposed to a milling machine per the instant application], Vigholm expressly teaches that the hydraulic system(s) including the plurality of lifting columns supporting the machine see paragraphs [0002], [0034]), and as such, one of ordinary skill in the art would recognize a road milling machine [e.g., the particular construction machine of which the claimed invention(s) is/are directed toward, and of which entails a construction machine that utilizes a plurality of lifting columns such that the plurality of lifting columns support the machine frame from the plurality of ground engaging units] as being a well-known type of working machine, heavy vehicle, and/or construction equipment [e.g., common knowledge in the art].
To this extent, it would merely involve routine skill in the art to apply the teachings per Vigholm to a road milling machine [e.g., another type of well-known working machine, heavy vehicle and/or construction equipment that utilizes a corresponding plurality of lifting columns for a different purpose (or intended use), or in other words, to lift a different part (or different portions) of the machine frame from the plurality of ground engaging units], and similarly, there would be no unexpected result(s)/effect(s) yielded via the application of the teachings per Vigholm to other comparable types of working machines, heavy vehicles, and/or construction equipment [e.g., the hydraulic system concerning the plurality of lifting columns would achieve the same technical effect(s) of supporting the machine frame for adjusting a height of the machine frame/machine frame portion(s) relative to the ground surface].
To further elaborate, and contrary to applicant’s assertion, Vigholm does suggest the problem and solution of the claimed invention(s), in particular a see Fig. 1-3 in conjunction with abstract, paragraphs [0009]-[0011], [0049]) [e.g., the aforementioned excerpt(s) per Vigholm describe disengaging the cooling fan motor (7) by closing the valve (8), and setting the valves 13 or 36 and 37 such that the cooling fan pump (5) is connected to the accumulator (10) of which is used to supply hydraulic fluid for the hydraulic cylinder system (2, 17) for the lift arm(s)/machine frame portion(s) (55)].
To this extent, the claimed invention(s) merely equate to the application of the hydraulic system(s) per Vigholm to other well-known types of working machines, heavy vehicles, and/or construction equipment [e.g., a road milling machine], as suggested by Vigholm, and such that the claimed plurality of lifting columns as applied to a different construction machine may serve a slightly different purpose (or intended use) with respect to the particular machine frame/machine frame portion(s) that is/are to subjected to height adjustment(s) relative to the ground surface, but still nonetheless achieve the same technical effect(s) of supporting the machine frame/machine frame portion(s) for adjusting a height of the machine frame/machine frame portion(s) relative to the ground surface.
See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-24 and 29-30 are rejected under 35 U.S.C. 103 as being obvious over US 20140144130 A1 (Vigholm).
Regarding claims 16 and 29, Vigholm (Figures 1-3) teaches a construction machine (50) (see Fig. 1 in conjunction with paragraph [0032], line 1), comprising:
a machine frame (55, 51, 52);
a plurality of ground engaging units [e.g., the wheels or tires illustrated per Fig. 1] for supporting the machine frame from a ground surface (see Fig. 1);
a cooling system (18) including a fan (19) (see Fig. 2 in conjunction with paragraph [0036], lines 1-3);
a plurality of lifting columns (2, 17) supporting the machine frame for adjusting a height of the machine frame [e.g., the machine frame portion 55] relative to the ground surface, each of the lifting columns including a hydraulic piston and cylinder unit (see Fig. 1-2 in conjunction with paragraphs [0032]-[0033] and [0035], lines 1-4) [e.g., the pistons are illustrated within the cylinder units 17 per Fig. 2];
at least a first (5, 6, 8, 7, 18, and/or the leftmost portions per Fig. 2-3) and a second (4, 15, 2, 17, 1, 16, 3 and/or the rightmost portions per Fig. 2-3) hydraulic system (see Fig. 2-3), each of the hydraulic systems including:
	at least one hydraulic component (7 and 17) (see Fig. 2-3);
	at least one hydraulic pump (5 and 4) for conveying hydraulic fluid for the at least one hydraulic component (see Fig. 2-3); and
	at least one hydraulic line for supplying the hydraulic fluid to the at least one hydraulic component (see Fig. 2-3);
at least one internal combustion engine supported from the machine frame (see Fig. 1 in conjunction with paragraph [0033], last 3 lines); and
a first hydraulic control valve (13, 36, or 37) operably associated with the first and second hydraulic systems (see Fig. 2-3), the first hydraulic control valve being configured such that at least a part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system can be supplied to the second hydraulic system, such that the at least one hydraulic component of the second hydraulic system is operated with the at least a part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system and the hydraulic fluid conveyed by the at least one hydraulic pump of the second hydraulic system (see Fig. 2-3 in conjunction with abstract and/or paragraphs [0009]-[0011], [0049]);
see Fig. 2-3 in conjunction with paragraph [0011], lines 2-4); and
wherein the at least one hydraulic component of the second hydraulic system includes the hydraulic piston and cylinder units (17) of the lifting columns (see Fig. 2-3).
Vigholm fails to teach wherein the plurality of lifting columns support the machine frame from the plurality of ground engaging units, and a power transmission configured to transfer at least a part of a drive power from the at least one internal combustion engine to the at least one hydraulic pump of the first hydraulic system and the at least one hydraulic pump of the second hydraulic system.
However, Vigholm teaches wherein the hydraulic system(s) including the plurality of lifting columns supporting the machine frame of the construction machine is/are applicable to other (or various) types of working machines, heavy vehicles, and/or construction equipment (see paragraphs [0002], [0034]), and as such, one of ordinary skill in the art would recognize a road milling machine [e.g., the particular construction machine of which the claimed invention(s) is/are directed toward, and of which entails a construction machine that utilizes a plurality of lifting columns such that the plurality of lifting columns support the machine frame from the plurality of ground engaging units] as being a well-known type of working machine, heavy vehicle, and/or construction equipment [e.g., common knowledge in the art].
e.g., another type of working machine, heavy vehicle and/or construction equipment that utilizes a corresponding plurality of lifting columns for a different purpose (or intended use), or in other words, to lift a different part (or different portions) of the machine frame from the plurality of ground engaging units], and similarly, there would be no unexpected result(s)/effect(s) yielded via the application of the teachings per Vigholm to other comparable types of working machines, heavy vehicles, and/or construction equipment [e.g., the hydraulic system concerning the plurality of lifting columns would achieve the same technical effect(s) of supporting the machine frame for adjusting a height of the machine frame/machine frame portion(s) relative to the ground surface].
Additionally, it is well-known and/or commonplace in the art to have the hydraulic pump(s) of a construction machine be driven by the internal combustion engine of the construction machine, and such that a power transmission is an implicit and/or inherent feature when said hydraulic pump(s) is/are driven by the internal combustion engine, since a power transmission means is necessary to transmit (or adapt) the power from the engine to the hydraulic pump(s);
[Examiner note – per the specification of the instant application (see paragraphs [0002]-[0003]), applicant also admits/acknowledges that road milling machines are well-known as being construction machines, and that the provision of having the respective hydraulic pumps for the piston/cylinder arrangements for actuating the lifting devices and the fan motor for driving the fan of the cooling system of the construction machine be driven by the internal combustion engine of the construction machine is well-known and/or commonplace in the art];
(regarding claim 29 only) Vigholm (Figures 1-3) further teaches a controller [e.g., ECU] that is configured to provide a specific operating mode that is the functional equivalent to the claimed “boost operating mode” in terms of allowing at least a part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system to be supplied to the second hydraulic system, such that the at least one hydraulic component of the second hydraulic system is operated with at least part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system and the hydraulic fluid conveyed by the at least one hydraulic pump of the second hydraulic system (see Fig. 2-3 in conjunction with abstract and/or paragraphs [0009]-[0012], [0047], last 3 lines, [0049]).
Regarding claims 17 and 30, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches a second hydraulic control valve (8) configured to control or to interrupt a volume flow of the hydraulic fluid supplied to the at least one hydraulic component of the first hydraulic system, wherein the second hydraulic control valve interacts with the first hydraulic control valve such that when the volume flow of the hydraulic fluid which is supplied to the at least one hydraulic component of the first hydraulic system is reduced or interrupted, the first hydraulic control valve is actuated such that a volume of hydraulic fluid which is not supplied to the at least one hydraulic see Fig. 2-3 in conjunction with abstract and/or paragraph [0049]) [e.g., the second hydraulic control valve 8 is closed, thereby controlling or interrupting a volume flow of the hydraulic fluid supplied to the hydraulic cooling fan motor 7, and the valve(s) 36, 37 are set to connect the hydraulic pump 5 to the accumulator 10 and/or ultimately to the lifting cylinders 17].
Regarding claim 18, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches a tank [e.g., illustrated beneath the respective hydraulic pumps 4, 5 per Fig. 2-3] for hydraulic fluid (see Fig. 2-3), wherein the first hydraulic control valve (37) includes an inlet and a first outlet and a second outlet (see Fig. 3), wherein the at least one hydraulic pump of the first hydraulic system includes a suction connection/port and a pressure [e.g., discharge] connection/port, a suction line connecting the tank to the suction connection/port (see Fig. 2-3), and a multitude of hydraulic pressure line portions operably connecting the respective hydraulic control valves to one another and to the at least one hydraulic component(s) of the respective hydraulic systems (see Fig. 2-3).
Vigholm fails to teach the exact configuration/arrangement of the multitude of hydraulic pressure line portions operably connecting the respective hydraulic control valves to one another and to the at least one hydraulic component(s) of the respective hydraulic systems.
e.g., the provision of accordingly repositioning one or more of the hydraulic control valves within the hydraulic system(s)], would merely involve routine skill in the art, and similarly, would not involve the exercise of inventive skill [e.g., the aforementioned limitation(s) equate to minor structural arrangement changes that are encompassed by the routine design choices that one of ordinary skill in the art considers depending on the particular hydraulic system application(s); (e.g., accordingly determining where to place/position valves and/or hydraulic fluid flow lines in a hydraulic system so as to enable the desired degree of control for the hydraulic fluid flow)].
Additionally, not only is the provision of accordingly repositioning one or more hydraulic valves within a hydraulic system considered to be customary practice for those of ordinary skill in the art, but the result(s)/effect(s) yielded via said provision would further be regarded as highly predictable
[e.g., one of ordinary skill readily understands the result(s)/effect(s) of positioning (or repositioning) hydraulic valves within a hydraulic system to accordingly control hydraulic fluid flow in the desired/required manner for a particular hydraulic system(s) application]; [e.g., changing the position of a hydraulic control valve yields the readily foreseeable result(s)/effect(s) of changing the point(s) of control via which the hydraulic fluid flow is allowed to flow (or prevented/restricted from flowing)].
Regarding claim 21, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches (at least implicitly) wherein the second hydraulic control valve is an electromagnetically controlled proportionate valve or an electromagnetically controlled shut-off valve (see Fig. 2-3) [e.g., the hydraulic control valve is clearly illustrated via the symbol that is indicative of (or well-known for indicating) a proportionate directional valve, and is controlled by the ECU via the illustrated solenoid/rightmost portion of the valve].
Regarding claims 22-23, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches a controller [e.g., ECU] that is configured to provide a specific operating mode that is the functional equivalent to the claimed “boost operating mode” in terms of allowing at least a part of the hydraulic fluid conveyed by the at least one hydraulic pump of the first hydraulic system to be supplied to the second hydraulic system, wherein the second hydraulic control valve (8) is actuated [e.g., closed] such that the volume flow of the hydraulic fluid to the at least one hydraulic component of the first hydraulic system is reduced or interrupted (see Fig. 2-3 in conjunction with abstract and/or paragraph [0049]). Similarly, Vigholm teaches wherein the specific operating mode is automatically switched/initiated when the at least one hydraulic component of the second hydraulic system is operated (see Fig. 2-3 in conjunction with abstract and/or paragraph [0049]) [e.g., automatically via the ECU].
Regarding claim 24, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches (at least implicitly) an see paragraphs [0048]-[0050]) [e.g., the driver engagement of the operating element(s)/function(s) of the work machine].
Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over US 20140144130 A1 (Vigholm) in view of US 20110289908 (Johnson).
Regarding claim 19, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches wherein the hydraulic system(s) comprise(s) various check valves (see Fig. 2-3).
Vigholm fails to teach wherein a check valve is disposed in the connecting line connecting the second outlet of the first hydraulic control valve to the second hydraulic system.
However, Johnson (Figures 1-4) teaches an analogous hydraulic fluid system (34) for a work machine (10) (see Fig. 1-4 in conjunction with abstract), and wherein the provision of providing a check valve in the connecting line (84) connecting the second outlet of a corresponding first hydraulic control valve (104) to the second hydraulic system (38, with respect to 36) is well-known (see Fig. 2) [e.g., observe the check valve between the elements 98 and 90].
As such, in consideration that Vigholm and Johnson are both relevant to at least the same general field(s) of endeavor concerning hydraulic fluid system configurations for work/construction machines/equipment, work/construction machines that utilize multiple hydraulic systems and/or pumps, configurations for e.g., the check valve would still nonetheless perform the same function of preventing reverse flow and/or only allowing hydraulic fluid flow in a single direction, regardless of where the check valve is positioned within the hydraulic system(s)].
Regarding claim 20, Vigholm teaches the invention as claimed and as discussed above. Vigholm (Figures 1-3) further teaches (at least implicitly) wherein the first hydraulic control valve is a proportional directional valve configured to be controlled by hydraulic fluid (see Fig. 2-3) [e.g., the hydraulic control valve is clearly illustrated via the symbol that is indicative of (or well-known for indicating) a proportionate directional valve].
Vigholm fails to expressly teach wherein the proportional directional valve includes a first control connection and a second control connection, and a first and second control line connecting the respective upstream and downstream portions and/or line portions of the respective hydraulic control valves.
However, Johnson (Figures 1-4) teaches an analogous hydraulic fluid system (34) for a work machine (10) (see Fig. 1-4 in conjunction with abstract), and wherein the provision of having respective control lines (106, 110) connecting the respective upstream and downstream portions and/or line portions of the respective hydraulic control valves (104, 86) is well-known (see Fig. 2).
e.g., the aforementioned provision would merely involve routine skill in the art].

Pertinent Prior Art
	While not relied upon in the detailed rejection above, the examiner notes the following prior art reference to further support the examiner’s assertion that other types of construction machines, in particular road milling machines that utilize hydraulic system(s) including a plurality of lifting columns configured to support the machine frame/machine frame portion(s) from the plurality of ground engaging units for adjusting a height of the machine frame/machine frame portion(s) relative to the ground surface, are well-known in the relevant art(s) concerning working/construction machines and hydraulic fluid system configurations thereof.
US 20090108663 A1 (Berning)
For example, Berning (Figures 1, 8, 10) teaches a road milling machine (1) (see title, abstract and Fig. 1), said road milling machine comprising one or more hydraulic systems that similarly utilize a plurality of lifting columns (12, 13) [formed as pistons/cylinders 40, 42, 44, 46 in the lifting columns per Fig. 8] configured to support see Fig. 1, 8, 10 in conjunction with paragraph [0094]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747